Order filed April 23, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00240-CV
                                   ____________

   IN THE MATTER OF THE MARRIAGE OF KIMBERLY CAMELIA
           DEROUSELLE AND BYRON KEITH DEROUSELLE


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 89780-F

                                    ORDER

      The notice of appeal in this case was filed March 23, 2020. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before May 5, 2020. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Poissant.